Citation Nr: 1728243	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a bilateral sensorineural hearing loss disability, rated as 70 percent disabling prior to July 7, 2010, and 80 percent disabling thereafter.

2.  Entitlement to an increased rating for hepatitis C, rated as noncompensable prior to January 6, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to December 1968, with service in the Republic of Vietnam.  He was awarded the Vietnam Campaign Medal and Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an August 2012 rating decision, the RO increased the Veteran's hepatitis C rating to 20 percent disabling, effective January 6, 2010, and increased his bilateral hearing loss rating to 80 percent disabling, effective July 7, 2010.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in October 2015 and June 2016 when it was remanded for additional development.  For the reasons discussed below further development is required with respect to the Veteran's hepatitis C claim.

The issue of entitlement to an increased rating for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 7, 2010, the Veteran demonstrated, at worst, Level XI sensorineural hearing loss in the right ear and Level VIII sensorineural hearing loss in the left ear.

2.  For the period from July 7, 2010, the Veteran demonstrated, at worst, Level XI sensorineural hearing loss in the right ear and Level IX sensorineural hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to July 7, 2010, the criteria for a disability rating in excess of 70 percent for bilateral sensorineural hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  For the period from July 7, 2010, the criteria for a disability rating in excess of 80 percent for bilateral sensorineural hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated May 2007, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) by informing him of what evidence must be shown to support an increased rating claim, of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim, and of how VA determines disability ratings and effective dates.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

Concerning the duty to assist, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his VA medical records.  The RO provided the Veteran VA examinations in May 2007, July 2010, and August 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  

The Court of Appeals for Veterans Claims (Court) has held that VA hearing loss examination reports must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examination reports noted the Veteran's difficulties with understanding speech, often requesting people to repeat themselves; difficulty discerning unfamiliar dialects; and difficulty hearing in the presence of noise.  Accordingly, the examination reports complied with the requirements set forth in Martinak and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran was provided a hearing before the undersigned VLJ in August 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Increased Rating - Bilateral Sensorineural Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity based on the results of controlled speech discrimination tests, in conjunction with the average hearing threshold as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.

The provisions of 38 C.F.R. § 4.86(a) (2016) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b)(2016) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA audiological examination in May 2007.  Audiometric testing showed the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
85
100
105+
105+
105+
104+
LEFT
40
45
100
105+
105+
89+

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 60 percent in the left ear.  The examiner noted the Veteran's reports of difficulty with understanding speech, and his need to ask people to repeat what they have said several times before he is able to comprehend them.

The hearing impairment levels correspond to Level XI in the right ear and Level VIII in the left ear under Table VI.  Intersecting Levels VIII and XI under Table VII results in a 70 percent disability rating.  The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, an evaluation for an exceptional pattern of hearing loss for his right ear affords the Veteran no additional benefit, and no exceptional pattern of hearing loss was shown in the left ear.  See 38 C.F.R. § 4.86 (a), (b) (2016).

In a February 2008 statement, the Veteran wrote that he was unable to hear in public or when there was more than one person talking.  He also reported being unable to hear or understand what was being said to him, even when sitting in the front row at seminars that he regularly attended.  See February 2008 Notice of Disagreement.

The Veteran was afforded a VA audiological examination in July 2010.  The examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
105+
105+
105+
105+
105+
105+
LEFT
25
30
100
100
105+
84

Speech audiometry revealed speech recognition ability could not be tested in the right ear and was 52 percent in the left ear.  The examiner noted a slight improvement was shown in the left ear from previous testing.  The examiner also indicated the Veteran reported increased difficulty understanding speech, particularly unfamiliar dialects.  

The hearing impairment levels correspond to Level XI in the right ear and Level VIII in the left ear under Table VI; resulting in a 70 percent disability rating.  The findings for the Veteran's ears indicate the presence of exceptional patterns of hearing impairment in both ears.  The Veteran can receive no higher rating for his right ear, however, his left ear warrants a Level VIII under Tables VI and VIA; thus, his left ear is elevated to Level IX.  See 38 C.F.R. § 4.86 (b) (2016).  Intersecting Levels IX and XI results in an 80 percent disability rating.

In a July 2013 statement, the Veteran's wife wrote that given the Veteran's lack of hearing, she generally relayed what was being said to him to enable him to reply.  She said she often automatically replied for him.

The record contains a March 2014 VA audiogram.  The audiogram noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
70
95
90
105+
105+
99
LEFT
30
35
95
100
105+
84

The speech recognition testing portion of the audiogram did not indicate that the Maryland CNC test had been performed, but instead contained a notation of "M W"  The results for that test indicate a score of 28 percent in the right ear and 76 percent in the left ear.  

The hearing impairment levels correspond to Level XI in the right ear and Level V in the left ear under Table VI.  Intersecting Levels V and XI under Table VI results in a 40 percent disability rating.  Given the anomalous nature of these findings and the absence of a clear indication that the Maryland CNC speech discrimination test was applied, the Board finds that they are of limited probative value in determining the level of the Veteran's hearing loss disability.

During the August 2015 hearing, the Veteran reported difficulty understanding conversations, especially in the presence of background noise.  He said that if the audio on the hearing aids was too loud, that would cause difficulty hearing as well.  He reported difficulty with certain words, and said he was forced to ask people to repeat themselves when speaking to him.  The Veteran further said he did not go out to clubs or big affairs with his family because of the hearing difficulties.

The Veteran was afforded a VA audiological examination in August 2016.  The examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
85
105+
105
105+
105+
105+
LEFT
30
55
100
95
100
88

Speech audiometry revealed speech recognition ability was 0 percent in the right ear and was 45 percent in the left ear.  The examiner noted the Veteran's report of struggling to hear clearly whenever there was noise present, and that he could not hear speech in his right ear.  

The hearing impairment levels correspond to Level XI in the right ear and Level IX in the left ear under Table VI.  Intersecting Levels IX and XI under Table VI results in an 80 percent disability rating.  The findings for the Veteran's ears indicate the presence of an exceptional pattern of hearing impairment; however, the Veteran's right ear is rated at the highest level of impairment.  The Veteran's left ear warrants a Level VIII under Table VIA and Level IX under Table VI; thus, the Veteran's left ear warrants a Level IX rating.  See 38 C.F.R. § 4.86 (a), (b) (2016).  Intersecting Levels IX and XI results in an 80 percent disability rating.

The Board has not overlooked the statements in the record regarding the severity of the Veteran's hearing loss disability and its effects on his daily life.  See, e.g., February 2008 Notice of Disagreement, July 2013 statements of the Veteran and his wife, and the Veteran's August 2015 testimony.  The Veteran and his wife are competent to report on factual matters and observable symptoms of which they have firsthand knowledge; and the Board finds that their reports concerning the Veteran's symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, evaluation of hearing loss is predominately based on clinical findings taken by medical measurements.

Based on the foregoing measurements, the Board finds that for the period prior July 7, 2010, a rating in excess of 70 percent is not warranted.  From July 7, 2010, a rating in excess of 80 percent is not warranted.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the period prior to July 7, 2010, entitlement to disability rating in excess of 70 percent for a bilateral sensorineural hearing loss disability is denied.

For the period from July 7, 2010, entitlement to disability rating in excess of 80 percent for a bilateral sensorineural hearing loss disability is denied.


REMAND

In June 2016 the Board remanded the Veteran's hepatitis C claim to afford him a new examination for the disability.  The examination directive asked for the examiner to describe in detail all symptomatology pertaining to the Veteran's hepatitis C and related sequelae.  The Veteran was afforded a hepatitis examination in June 2016.  

In December 2016, the AOJ instructed its in-house examiners to review the claims file and offer an opinion as to whether the Veteran's February 2015 liver resection was related to his service-connected hepatitis C disability.  A January 23, 2017 email correspondence indicated that an in-house medical opinion was being obtained.  However, this opinion, if it exists, has not been associated with the claims file, nor was it considered by the AOJ in the April 2017 Supplemental Statement of the Case.  

As the applicable rating criteria for hepatitis C state that sequelae are to be rated under an appropriate diagnostic code, remand is necessary to obtain this opinion and associate it with the claims file.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2016).

Relatedly, the June 2016 VA examination report indicated that the Veteran had only been diagnosed with hepatitis C.  However, the June 2010 VA examination report stated that the Veteran had a diagnosis of cirrhosis of the liver that was at least as likely as not the result of his hepatitis C.  The June 2016 examination report contained no discussion of the status of the Veteran's cirrhosis.  In order to rate the Veteran's liver disability on the basis of a complete record, the Board finds it appropriate to afford the Veteran a new VA examination that fully addresses his liver disability and related sequelae.  

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether an in-house opinion was obtained regarding the relationship between the Veteran's service-connected hepatitis C and his February 2015 liver resection.  If so, associate it with the claims file.

2.  Next, afford the Veteran an examination by an appropriate clinician to determine the current nature and severity of his hepatitis C and any liver sequelae, including the Veteran's documented cirrhosis.  The examiner should review the Veteran's claims file in conjunction with the examination.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should provide objective medical findings and describe in detail all symptomatology pertaining to the Veteran's hepatitis C and related sequelae, and discuss the functional effects resulting from those conditions.

The clinician is also requested to opine whether the Veteran's February 2015 liver resection is related to his service-connected hepatitis C.  Review of the entire file is required, and a rationale for any opinion offered is requested.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


